DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Response to Arguments
Applicant's arguments filed 21 December 2020 stating the claim amendments overcome the previous 112(b) rejections have been fully considered and they are persuasive.
Applicant's arguments filed 21 December 2020 stating “There is no teaching or suggestion of the present invention’s use of movable hollow body between a pump impeller and a opposite casing wall” in regards to Bauer have been fully considered and they are persuasive. The previous corresponding rejection is withdrawn. 
Applicant's arguments filed 21 December 2020 stating “There is no teaching or suggestion of the claimed movable hollow body, located between a casing wall and the impeller” in regards to Schultz have been fully considered and they are persuasive. The previous corresponding rejection is withdrawn. 
Applicant’s arguments filed 21 December 2020 addressing the previous prior art rejections over Yamamoto have been fully considered. The Office deems that the functionality of Yamamoto body 8,9 addresses the claimed “displaced axially toward or away” limitation, as set forth below.

Claim Objections
Claims 11-14, 16, 17, and 19-21 are objected to because of the following informalities:   
	In claim 11, line 5, “an” should be changed to --a--.
In claim 16, line 3, “a” (before “size”) should be changed to --the-- (to improve the formality of the claim - see claim 11, line 8 reciting “a size”).
Claims 12-14, 17, and 19-21 are objected to due to dependency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 21 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 21, there is no antecedent basis for the limitation recited as “the suction-side arrangement”, thereby rendering indefinite the metes and bounds of the invention. In order to permit proper examination, this limitation is considered as hollow body.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-14, 16, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al. (JP S55142998 - hereafter referred to as Yamamoto; previously cited).

In reference to claim 11
Yamamoto discloses:
A centrifugal pump (see Figure 3) for conveying a medium comprising solid additives, comprising:
a pump casing (2) having a casing space;
an impeller (1) arranged in the casing space with a blade-free space (see the black double-arrow in annotated Figure 3 below) upstream of the impeller between (i.e., axially between) the impeller and an wall (see annotated Yamamoto Figure 3 below) of the pump casing facing the impeller; and
a hollow body (i.e., either of (1) throttle body 8,9 or (2) the assembly of throttle body 8,9 and element 17) between the impeller and the wall of the pump casing facing the impeller, the hollow body being configured to be displaced axially toward or away from the impeller (note: expansion / contraction of body 8,9 results in displacement along the gray double-arrow in annotated Yamamoto Figure 3 below at that region, such movement having an axial vector component) to change a size of the blade-free space in response to receipt or withdrawal of a filling fluid in the hollow body.

    PNG
    media_image1.png
    310
    354
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    255
    303
    media_image2.png
    Greyscale




In reference to claim 12
Yamamoto discloses:
The centrifugal pump as claimed in claim 11, wherein the hollow body (i.e., (1) the throttle body 8,9 or (2) the assembly of throttle body 8,9 and element 17) is ring-shaped (due to at least to throttle body 8,9 - see pg.3:ll.5-6 of attached translation).  

In reference to claim 13
Yamamoto discloses:
The centrifugal pump as claimed in claim 11, wherein the hollow body (i.e., (1) the throttle body 8,9 or (2) the assembly of throttle body 8,9 and element 17) has an elastic wall (i.e., diaphragm 9) configured to change the size (see the abstract) of the blade-free space by expansion or contraction of the elastic wall.  

In reference to claim 14
Yamamoto discloses:
The centrifugal pump as claimed in claim 13, wherein the hollow body (i.e., the assembly of throttle body 8,9 and element 17) has a port (see annotated Figure 2 above) configured to receive and discharge the filling fluid.  



In reference to claim 16
Yamamoto discloses:
The centrifugal pump as claimed in claim 11, wherein the hollow body (i.e., throttle body 8,9) is arranged in a displacement casing part (18 - Figure 3) configured to guide axial movement (note: element 18 presents an obstruction against which the body 8,9 presses to cause it to move and, thus, achieve the “axially toward” (claim 11) / instant “axial movement”) of the hollow body during a change of a size of the blade-free space.

In reference to claim 17
Yamamoto discloses:
The centrifugal pump as claimed in claim 11, wherein the hollow body  (i.e., (1) the throttle body 8,9 or (2) the assembly of throttle body 8 and element 17) is arranged concentrically (see Figure 2) around a suction mouth of the pump.

In reference to claim 19
Yamamoto discloses:
The centrifugal pump as claimed in claim 11, wherein the hollow body (i.e., (1) the throttle body 8,9 or (2) the assembly of throttle body 8,9 and element 17) is arranged on a suction-side of the pump casing (note: the identified “suction-side arrangement” is at the inlet / suction side of the impeller 1).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Rannenberg (US 4,405,290; previously cited).

In reference to claim 20
Yamamoto discloses:
The centrifugal pump as claimed in claim 11. 

Yamamoto does not disclose:
further comprising: a blockage detector, the blockage detector being configured to detect a blockage by measurement of one or both of a pressure drop and a power consumption of the pump.

Rannenberg discloses:
a compressor comprising an impeller and a flow-rate altering arrangement (16,40 - Figure 3), wherein a power sensor (67) measures the power supplied to the impeller in order to permit determination of an overload condition (see col.5:11.2-13).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Yamamoto to include a power sensor for measuring power supplied to the impeller, as disclosed by Rannenberg, for the purpose of permitting determination of an overload condition in order to permit taking action to avoid an adverse event resulting such overload.
In reference to claim 21 (as far as it is clear and definite)
Yamamoto in view of Rannenbeg addresses:
The centrifugal pump as claimed in claim 20. 

Rannenberg further discloses:
the permit determination of an overload condition (see col.5:11.2-13) leads to an action that reduces the load on the compressor.

Yamamoto further discloses (see mentions of “low flow rate” in par. [0002]) that the throttle body 8,9 reduces load / flow rate to the impeller.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Yamamoto in view of Rannenberg to include reducing the load on the compressor in response to detection of an overload, as further disclosed by Rannenberg, for the purpose of avoiding damage. In performing such a modification, it would have been obvious to reduce the load via Yamamoto throttle body 8,9 since it provides an acceptable means for executing such load reduction.

Yamamoto in view of Rannenbeg therefore also addresses:
the suction-side arrangement (Yamamoto - 8,9) is configured to change the size sides of the blade-free space in response to a detected blockage signal from the blockage detector (Rannenberg).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER R. LEGENDRE/
Examiner, Art Unit 3745

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745